Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Elsa B. Cabrera appeals the district court’s order granting Defendant’s motion to dismiss and dismissing without prejudice her complaint for failure to effect service on Defendant within 120 days of filing. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cabrera v. Dep’t of the Navy, No. 4:12-cv-00206-H (E.D.N.C. June 17, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.